Citation Nr: 1758116	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  06-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran was a member of the Army Reserve with active duty for training (ACDUTRA) from May 1964 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2007.  A transcript of the hearing is of record.

In July 2013, the Board denied service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.  The Veteran appealed the decision and in a June 2014 order, the Court of Appeals for Veterans Claims (Court) vacated the matter and remanded it back to the Board for additional development pursuant to a Joint Motion for Remand (Joint Motion).  The matter was last before the Board in September 2016, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

In the September 2016 remand, the Board directed that this case be returned to the VA examiner who provided the previous December 2015 VA medical opinion for a supplemental opinion.  In rendering his opinion, the examiner stated that the Veteran's records indicated that he "was prescribed Paxil since 1996 for 'social anxiety disorder'" and that it represented the "first evidence of mental health treatment...in his files."  The examiner further stated that it was less likely than not that the Veteran's hearing problems incurred while on active duty service were "in any way related to the social anxiety he started receiving treatment for nearly thirty years after being discharged..."  However, at his December 2007 Board hearing the Veteran indicated that he initially sought treatment related to his anxiety in 1971 and, as noted by the Board in July 2013, post-service treatment records indicate that the Veteran first reported having anxiety or nervousness in 1973.  He also reported or exhibited symptoms of being anxious in 1974, 1980, 1987, and 1988.  Therefore, the examiner's opinion failed to consider potentially relevant evidence of record and is accordingly inadequate.  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As a result, the Board finds that a remand for a VA examination is necessary.

Additionally, the record indicates that the Veteran also claimed that he experienced anxiety related to his diagnosed Meniere's disease (also claimed as vertigo).  Although the Veteran was not service-connected for Meniere's disease when he initially filed his claim, service connection was granted during the pendency of this appeal.  Therefore, on remand the examiner is to consider all of the Veteran's service-connected disabilities when rendering the requested opinion.

Also, the Veteran submitted a March 2017 private medical opinion which diagnosed him with anxiety disorder due to known physiological condition and ruled out depressive disorder due to another medical condition.  However, this diagnosis was not given pursuant to DSM-IV or DSM-5 criteria.  Accordingly, the AOJ should invite the Veteran to request clarification regarding the March 2017 opinion by his private psychologist, so that he can reconcile the opinion utilizing DSM-IV or DSM-5 diagnostic criteria.

The record also indicates that the Veteran continues to receive psychiatric treatment from VA, and updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from September 2017 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.  The AOJ should also invite the Veteran to request clarification regarding the March 2017 opinion by his private psychologist, so that he can reconcile the opinion utilizing DSM-IV or DSM-5 diagnostic criteria.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the following:

a)  Whether the Veteran has a current diagnosis of an acquired psychiatric disability, diagnosed under either the DSM-IV or DSM-5 diagnostic criteria.  The VA examiner should consider both criteria when rendering an opinion. The claims folder and a copy of this remand must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. 

b)  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is related to the Veteran's period of ACDUTRA.

c)  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected Meniere's disease, bilateral hearing loss, or tinnitus.

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and provide a complete rationale for the opinion given.  The examiner should reconcile any opinion rendered with all other pertinent medical evidence of record, including the previous VA examinations, VA opinions, as well as private medical opinions from October 2006, August 2012, and March 2017 (including any supplement or addendum thereto).

4.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




